 Case 20-00523          Doc 17     Filed 06/05/20 Entered 06/05/20 16:14:40           Desc Main
                                     Document     Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA

IN RE:                                                     )   CHAPTER 7
                                                           )   CASE NO. 20-00523
BENJAMIN W. VANHORN                                        )
                                                           )   APPLICATION FOR APPROVAL OF
                                                           )   EMPLOYMENT OF ATTORNEY OR
                                                           )   ACCOUNTANT: RECOMMENDATION
             Debtor(s).                                    )   AND ORDER


         1. Applicant is the trustee in this case.

         2. Applicant believes that the employment of an Attorney is necessary to represent or assist

            in any legal matters as they pertain to objections to exemption, recovery of potential

            fraudulent transfers and any other legal matters within this case.

         3. Eric W. Lam and the firm of Simmons Perrine Moyer Bergman PLC are qualified by

            reason of practice and experience to render such representation or assistance.

         4. The fees for services rendered by Eric W. Lam and the firm of Simmons Perrine Moyer &

            Bergman P.L.C. in the performance of duties on behalf of the estate will be $350.00 per

            hour plus reimbursement of out-of-pocket expenses.

         5. The applicant has disclosed to the undersigned that they have the following connections

            with the debtor(s), creditors, or any other parties-in-interest:

                None except Applicant’s firm in other unrelated matters has been adverse
                to and/or represented IMT Insurance, Upper Explorerland, Van Buren
                County, U.S. Department of Education, Spahn & Rose, Progressive,
                Mediacom, Kahn Tile, Hawkeye Sanitation, Hacker, Nelson & Co, First
                Premier Bank, Farm Bureau Financial, Capital One, Bruening Rock, Bank
                of the West, Alliant Energy, and ABC Supply, who are creditors and
                parties in interest in this case, but are not the primary targets of the
                Trustee’s pursuit, even though Applicant’s firm has been adverse to or has
                served as counsel for these entities. Applicant’s firm has also served Marine
                Credit Union, and the Credit Union may be a target of Applicant’s pursuit.

                                                     (1)
  Case 20-00523       Doc 17     Filed 06/05/20 Entered 06/05/20 16:14:40            Desc Main
                                   Document     Page 2 of 3

               But Applicant’s firm’s work for Marine Credit Union occurred 12 years
               ago. Applicant therefore reasonably believes there is no conflict. Lastly,
               Applicant has advised the Trustee that Applicant cannot serve the Trustee
               in any matters involving Decorah Bank & Trust.

       WHEREFORE, applicant prays that the Court approve the employment of Eric W. Lam, and

the firm of Simmons Perrine Moyer Bergman PLC for the purposes described herein, subject to the

approval of any compensation and expenses by the court in accordance with 11 U.S.C. §328(a).


       Dated:_____06/02/2020___                       ___/s/ Sheryl L. Schnittjer________
                                                       SHERYL L. SCHNITTJER
                                                      CHAPTER 7 TRUSTEE
                                                      24695 207th Ave.
                                                      Delhi, IA 52223


                                RULE 2104(a) VERIFICATION

       I, Eric W. Lam, of Simmons Perrine Moyer Bergman PLC, named in the foregoing

Report, declare under penalty of perjury that the foregoing is true and correct according to the

best of my knowledge and belief.



       Dated:______06/04/2020_______                  __/s/ Eric W. Lam________________
                                                      Eric W. Lam
                                                      SIMMONS PERRINE MOYER
                                                      BERGMAN PLC
                                                      115 Third St. SE, Ste. 1200
                                                      Cedar Rapids, IA 52401

                RECOMMENDATION OF THE UNITED STATES TRUSTEE

       Based on the Application made by the trustee, I recommend that the professional

employment applied for by the trustee be approved for the purpose indicated in the application.
                 6/5/20
       Dated:_______________________                  United States Trustee, Region 12


                                                           /s/ Janet G. Reasoner
                                                      By:________________________________
                                                         ID #76543

                                                (2)
  Case 20-00523       Doc 17      Filed 06/05/20 Entered 06/05/20 16:14:40    Desc Main
                                    Document     Page 3 of 3

                                              ORDER

       Upon the foregoing Application and Recommendation and for cause shown, and pursuant

to the provisions of Title 11, United States Code, §327, it is

       ORDERED, the professional employment applied for is hereby APPROVED subject to

the limitations provided for by Title 11, United States Code, §328.

       Dated and Entered__________________________________.



                                              ____________________________________
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 (3)
